*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




                                                   Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   07-FEB-2022
                                                   09:50 AM
                                                   Dkt. 21 OP
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                   vs.

                      VICTORIA I. SATOAFAIGA,
                  Petitioner/Defendant-Appellant.


                           SCWC-XX-XXXXXXX

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; 2CPC-XX-XXXXXXX)

                           FEBRUARY 7, 2022

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.


            OPINION OF THE COURT BY RECKTENWALD, C.J.

                           I.   INTRODUCTION

          Victoria I. Satoafaiga, a former employee of the

Central Maui Boys & Girls Club (the Club), was indicted for the

sexual assault of a twelve-year-old member of the organization

(complaining witness or CW).      Initially charged with four

counts, including Sexual Assault in the First Degree for the
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


“sexual penetration” of the CW, she accepted a plea agreement

allowing her to plead no contest to an amended charge of Sexual

Assault in the Fourth Degree and one count of Custodial

Interference in the Second Degree.        Satoafaiga moved for a

deferred acceptance of no contest (DANC) plea.          The circuit

court denied the DANC motion and sentenced her to a one-year

prison sentence.    She appealed the denial of her DANC motion,

and the Intermediate Court of Appeals (ICA) affirmed.

Satoafaiga now asks us to reverse the ICA and the circuit

court’s decisions and remand to the circuit court with

instructions to enter an order granting the DANC motion nunc

pro tunc to the date of her sentencing.

          Satoafaiga’s appeal requires us to decide whether it

was proper for the circuit court to take into account an

alleged act of “sexual penetration” when the only sexual-

assault charge she pleaded to by definition excluded acts of

sexual penetration.    We hold that the circuit court’s

consideration of sexual penetration under these circumstances

constituted an abuse of discretion.        Satoafaiga pleaded no

contest to Sexual Assault in the Fourth Degree, which

criminalizes “sexual contact.”       Hawai‘i Revised Statutes (HRS)

§ 707-733(1)(a) (Supp. 2016).      “Sexual contact” is defined as

“any touching, other than acts of ‘sexual penetration’, of the




                                    2
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


sexual or other intimate parts of another.”          HRS § 707-700

(Supp. 2016) (emphasis added).        Thus, Satoafaiga’s no contest

plea to Sexual Assault in the Fourth Degree excluded any

allegation of sexual penetration.        Under these circumstances,

the circuit court abused its discretion when it improperly

considered an allegation of sexual penetration in denying her

DANC motion.    We therefore vacate the ICA’s judgment on appeal

to the extent it affirmed the denial of the DANC motion and

vacate the circuit court’s judgment of conviction inasmuch as

it denied the motion for a DANC.1        We remand for reconsideration

of Satoafaiga’s DANC motion consistent with this opinion.

           As to Satoafaiga’s remaining arguments, we affirm the

judgments of the ICA and the circuit court.          The circuit court

did not otherwise exceed the bounds of reason or abuse its

discretion in ruling on her motion.




      1     Satoafaiga has never challenged the trial court’s sentencing
decision. Therefore, even though we remand to reconsider the DANC decision,
we leave the sentence undisturbed.




                                     3
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                              II.    BACKGROUND

A.     Factual Background2

             Satoafaiga was employed as a director of the Boys and

Girls Club of Central Maui between August 2016 and April 2017.

The CW was a twelve-year-old living with her Aunt and Uncle,

who had raised her since she was three years old.              She was a

member of the Club, part of a network of clubhouses that

provides recreational opportunities and a safe haven for

children of different ages.

             Aunt and Uncle were first alerted to an inappropriate

relationship between Satoafaiga and the CW when they discovered

explicit text messages on the CW’s phone.            Near midnight on

April 16, 2017, Uncle noticed that the CW was not asleep and

appeared to be hiding under her covers.            He asked her to hand

over her phone.       Uncle saw a text message exchange with an

unknown person saved as “V.$(Mom),” who sent the CW explicit

sexual messages and stated in one message, “I love you baby.”

The person had also sent the CW explicit images.             Uncle asked




      2     The facts recounted here are drawn from the presentence
investigation (PSI) report prepared for the circuit court and the findings
of fact issued by the circuit court following a motion to suppress cell-
phone evidence.




                                       4
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


who the person was and the CW told him it was Satoafaiga.3

Uncle was familiar with Satoafaiga as he had met her at the

Club.

            Three days later, the CW was interviewed at the

Children’s Justice Center in Wailuku.         The CW related that she

had gotten to know Satoafaiga after Satoafaiga expressed

concern about the CW and told her to reach out if she needed.

Their relationship progressed from there.4

            The CW described two incidents of sexual assault.

First, some months before the CW was interviewed, Satoafaiga

asked the CW to help her retrieve some snacks upstairs at the

Club; while there, she grabbed the CW by the hips and then

kissed her on the lips, over her protest.          Some time later,

over spring break in 2017, the CW claimed that, while the two

of them were alone together in an upstairs area at the Club,

      3     Warrants were later executed for records from the CW’s phone as
well as Satoafaiga’s personal cell phone and a cell phone issued to her by
the Club, which confirmed that the exchange was in fact with Satoafaiga.

     4      Satoafaiga described her relationship with the CW in a letter to
the court. She recalled expressing concerns to the CW about her wellbeing
and encouraging her to reach out if she needed. She claimed that the CW
“would, from that day forward, hang out in my office and often asked
questions about my personal life.” According to Satoafaiga, “over several
weeks . . . [the CW] was becoming somewhat obsessive with hanging out around
me.”
            She also acknowledged the text messages she exchanged with the
CW: “I did develop what later came to be a[n] inappropriate friendship with
[the CW] and I understand that it was wrong. Inappropriate text messages
were sent and and [sic] received and I am truly ashamed and embarrassed of
my inappropriate conduct.”




                                     5
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


Satoafaiga digitally penetrated her under her clothing.             The CW

pushed her off and left the Club.5        Police later learned from

Uncle that Satoafaiga gave the CW a sweater and two pairs of

loop earrings as gifts.       Satoafaiga resigned from the Club on

April 27, 2017.

           Pursuant to several search warrants, the Maui Police

Department (MPD) obtained phone records from the CW and

Satoafaiga’s phones.6      The warrants revealed that Satoafaiga

exchanged approximately 15,978 text messages with the CW over a

roughly four-month period culminating in April 2017.            Some of

these text messages were sexually explicit.

           Months later, on October 27, 2017, Aunt and Uncle

contacted the MPD to report that the CW had run away.             Uncle

had gone to the Club to pick up the CW but was not able to

locate her.    The CW later told Aunt and Uncle that she had been

with Satoafaiga and not at the Club during the daytime on

October 27.    Satoafaiga took her to the Kahului Break Water


      5     Satoafaiga maintained throughout these proceedings that she did
not sexually assault the CW. In a letter to the circuit court she expressed
remorse for developing an inappropriate relationship with the CW but
asserted that she was “not a rapist or a pedophile” and that she accepted
the plea offer to avoid the risk of conviction for the first-degree offense.
And in her ICA reply brief, she asserted that through this statement, she
had “categorically denied ‘digital penetration.’”

      6     Satoafaiga moved to suppress the results of the search warrants
on her work and personal phones, including the text messages. The circuit
court denied this motion.




                                     6
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


where she made several hickeys on the CW’s chest.            When the CW

returned to the Club, she noticed Uncle waiting for her and ran

away so she would not get in trouble.         Finally, at about 4 a.m.

the following morning, Satoafaiga’s partner called Aunt to tell

her the CW was at their residence.         Aunt contacted the MPD, and

the MPD escorted her to the residence.

           Satoafaiga’s account of that evening differed from

Aunt and Uncle’s.     Satoafaiga and her partner claimed they had

gone out for a “Ladies Night” around 9 p.m. on October 27.

When they came home at about 2 a.m., they discovered the CW

there; after questioning her about how she knew their address,

they got Aunt’s number from the CW and called her.

B. Procedural History

     1.    Circuit court proceedings7

           A grand jury indicted Satoafaiga on four counts.

Count One alleged that Satoafaiga committed Sexual Assault in

the Third Degree by kissing the CW on the lips, in violation of

HRS § 707-732(1)(b) (2014).8       Count Two alleged that she

committed Sexual Assault in the First Degree by inserting her


     7     The Honorable Rhonda I.L. Loo presided.

      8     HRS § 707-732(1)(b) states, “A person commits the offense of
sexual assault in the third degree if: . . . The person knowingly subjects
to sexual contact another person who is less than fourteen years old or
causes such a person to have sexual contact with the person[.]”




                                     7
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


finger into the CW’s vagina, in violation of HRS

§ 707-730(1)(b) (2014).9      Count Three alleged that she committed

Attempted Sexual Assault in the Third Degree on October 27,

2017, presumably a reference to the Kahului Break Water

incident, in violation of HRS §§ 705-500 (2014) and 707-

732(1)(b).10    And Count Four alleged that she committed

Custodial Interference in the Second Degree on the same date,

in violation of HRS § 707-727(1)(a) (2014).11          The circuit court

later dismissed Count Three for failing to provide Satoafaiga

with adequate notice.

           The prosecutor offered Satoafaiga a plea agreement.

The prosecution offered to dismiss Count One with prejudice and

to amend Count Two to a charge of Sexual Assault in the Fourth




      9     HRS § 707-730(1)(b) states, “A person commits the offense of
sexual assault in the first degree if: . . . The person knowingly engages in
sexual penetration with another person who is less than fourteen years
old[.]”

      10    HRS § 705-500(1)(b) states, in relevant part: “A person is
guilty of an attempt to commit a crime if the person: . . . Intentionally
engages in conduct which, under the circumstances as the person believes
them to be, constitutes a substantial step in a course of conduct intended
to culminate in the person’s commission of the crime.”

      11    HRS § 707-727(1)(a) states, “A person commits the offense of
custodial interference in the second degree if: (a) The person intentionally
or knowingly takes, entices, conceals, or detains a minor knowing that the
person has no right to do so[.]”




                                     8
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


Degree under HRS 707-733(1)(a) (Supp. 2016).12          Count Four

remained unchanged.      Satoafaiga accepted the plea deal,

agreeing to enter a plea of either guilty or no contest to

Count Four and the amended Count Two and stipulating to a

factual basis to support those charges.          In conjunction with

her plea agreement, Satoafaiga moved to defer the acceptance of

her no contest plea.

           The circuit court allowed her to withdraw her plea of

not guilty and enter a plea of no contest.          The court ordered a

presentence investigation (PSI) report to be prepared.

           The court convened on January 22, 2020 to consider

the DANC motion and sentencing.          Satoafaiga urged the court to

find that the three prongs of the HRS § 853-1 (2014) analysis,

governing DANC and deferred acceptance of guilty (DAG) plea

motions, were met: (1) she voluntarily pleaded guilty or no

contest before trial, (2) she was not likely to engage again in

a criminal course of conduct, and (3) the ends of justice and

the welfare of society did not require that she presently




     12     HRS § 707-733(1)(a) states, “A person commits the offense of
sexual assault in the fourth degree if: (a) The person knowingly subjects
another person, not married to the actor, to sexual contact by compulsion or
causes another person, not married to the actor, to have sexual contact with
the actor by compulsion[.]”




                                     9
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


suffer the penalty imposed by law.13        First, she pointed to “the

excellent presentence report and the character references” from

friends, family, and coworkers that it included.            She argued

that her relative youth – she was in her late twenties at the

time – and the fact that she had no arrest record weighed

toward deferral.      Satoafaiga referenced the “Assessment Factors

for Sentencing” in the PSI report, which found that she had

previously led a “law-abiding life” and that her “character and

attitude and history” indicated that she was “unlikely to

commit another crime.”      She next pointed to the legislative

policy behind HRS § 853-1, which aimed to provide “first-time,

accidental, or situational offenders” with an opportunity to

maintain a clean record.       In light of these factors, defense




     13   HRS § 853-1(a) provides:

          Upon proper motion as provided by this chapter:

                (1)    When a defendant voluntarily pleads guilty or
                       nolo contendere, prior to commencement of trial,
                       to a felony, misdemeanor, or petty misdemeanor;
                (2)    It appears to the court that the defendant is
                       not likely again to engage in a criminal course
                       of conduct; and
                (3)    The ends of justice and the welfare of society
                       do not require that the defendant shall
                       presently suffer the penalty imposed by law,

          the court, without accepting the plea of nolo contendere or
          entering a judgment of guilt and with the consent of the
          defendant and after considering the recommendations, if
          any, of the prosecutor, may defer further proceedings.




                                     10
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


counsel asked the court to let her “prove to you that she’s

entitled to have her record free.”

           The State argued that deferral would not be

appropriate for the sexual assault of a minor by a person in a

position of authority.      It characterized Satoafaiga’s crime as

not an “accidental” or “situational” one but rather a crime

committed over a long period that bore “grooming aspects.”14

           The court found that the first prong of the HRS

§ 853-1 analysis was met because Satoafaiga voluntarily pleaded

no contest before trial.       Turning to the latter two prongs, the

court first noted that Satoafaiga, at twenty-seven, had been

more than twice the age of the CW and “should have known twice

as much.   Twice as mature, allegedly.”         The court acknowledged

the “glowing” letters from friends, family, and colleagues in

the PSI report but pointed out that Satoafaiga’s relationship

with the CW was “a different kind of relationship.            It was a



      14    Satoafaiga argued in the circuit court that by asserting
“[t]here are certain crimes that do not deserve a deferral,” the State
improperly implied that Satoafaiga was ineligible for deferred acceptance of
her plea based on the offense she committed. However, when defense counsel
brought up Satoafaiga’s eligibility for deferred acceptance, the court
agreed she was eligible, and the prosecutor clarified she was not arguing
against eligibility.
            Satoafaiga pressed this argument on appeal, but it was rejected
by the ICA. State v. Satoafaiga, 149 Hawai‘i 103, 482 P.3d 566, 2021 WL
928443 at *5 (App. Mar. 11, 2021) (SDO). Because we see no indication in
the record that the trial court believed Satoafaiga to be ineligible for
deferred acceptance of her plea, we do not address this argument further.




                                     11
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


child with an adult.       It was with someone who’s supposed to be

her mentor[.]”

             The court next turned to whether Satoafaiga had taken

responsibility for her actions: “Have you truly taken

responsibility and apologized?        I guess does it appear that

you’re unlikely to engage in such a criminal course of conduct

again?”   It referred to a letter to the court included in the

PSI report where Satoafaiga stated “[i]nappropriate text

messages were sent and and [sic] received and I am truly

ashamed and embarrassed of my inappropriate conduct” and “I am

completely remorseful that I had engaged in inappropriate text

messaging with [the CW].”        The court pointed out, ”Well, you do

admit in your letter that you engaged in inappropriate text

messages.”     However, the court went on:

             But this was more than text messaging. It was
             penetration with a finger to a vagina. And the problem
             is, is that inappropriate text messaging might be a few
             messages here and there or maybe even a couple of
             messages here and there, but 15,978 messages were
             exchanged. . . . It means there was an exchange going on
             between the two of you. So talk about some inappropriate
             behavior.

             Noting the number of messages – almost 16,000 over

approximately four months – and their explicit content,15 the


      15    The text messages discovered as a result of the execution of the
cell-phone warrants documented at least three different sexually explicit
conversations on three different days, including the April 16, 2017 exchange
that ultimately alerted Aunt and Uncle to the relationship. The earliest of
these documented exchanges took place on March 18, 2017.




                                     12
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


court concluded that this was not a “one-time incident” and

“definitely more than inappropriate text messaging.”           The court

next contrasted Satoafaiga’s behavior with the mission of the

Club.   Finally, it concluded:

          [E]verything you did to her, besides the digital
          penetration and the custodial interference, dealing with
          taking her out to the breakwater when she was supposed to
          be going home, and her guardians come to pick her up from
          the Boys & Girls Club and she’s not there, and they’re
          going crazy, where’s my kid, where’s my daughter, looking
          all over for her. And at two o’clock or four o’clock the
          next morning, finally a phone call comes in from your
          partner . . . letting [Aunt] know that the child is at
          your house. So she’s gone for, I don’t know, 4:30 in the
          afternoon the day before to like 3:00 or 4:00 a.m. the
          next morning. She’s in your -- she’s in your trust,
          she’s in your care this whole time. You were responsible
          for her, and she ends up with hickeys on her chest during
          this time. I mean, talk about a negative influence on a
          child.

          The court found Satoafaiga was likely to reoffend and

that the ends of justice and the welfare of society required

that she should presently suffer the penalty imposed by law.

Consequently, it denied the DANC motion.

          The court next turned to sentencing.          The State

characterized Satoafaiga’s letter in the PSI report as

demonstrating “complete denial over the facts of the

relationship” and claimed that she still “is not taking full

responsibility.”    It argued that she used the CW’s

vulnerabilities to “target[] a struggling person, a struggling

child.”   Satoafaiga responded by repeating the positive

assessment in the PSI report, pointing to her stable employment




                                   13
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


and support from family and friends.        She also pointed out in

response to the court’s mention of “digital penetration” during

the DANC discussion that:

          [T]he defendant was able to get a plea agreement, and the
          government had dismissed the felony. So with all due
          respect, there is no allegation of digital penetration,
          and to the extent that the Court may have been misled
          about that, you know, I am -- want to bring it to the
          Court’s attention that that is inaccurate, your Honor.
          She pleaded no contest.

          She argued that her purported lack of remorse should

not be used against her.     Although she maintained she had taken

responsibility, she argued that “[a] person can choose to

accept the government’s plea even if they’re innocent” and

that, in light of her no-contest plea, the court should not use

her “lack of accepting full responsibility as a criteria.”

Defense counsel concluded that “[s]he has a history of no

criminal involvement whatsoever.        She’s a good person who made

a bad mistake[.]”    Finally, Satoafaiga personally addressed the

court, acknowledging that she “let a lot of people down” but

maintaining “a lot of what has been said is also not true.”

          In imposing sentence, the court again mentioned the

volume and inappropriate content of the text messages between

Satoafaiga and the CW.     It acknowledged defense counsel’s

argument with respect to the felony count having been

dismissed:




                                   14
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


           So the act that took place -- and I understand, Mr.
           Aluli, it’s not sexual assault in the first degree.
           Thank you for correcting me. It’s sexual assault in the
           fourth degree. But it still occurred at the Boys & Girls
           Club, I think in the upper room. This inappropriate
           activity between you and the juvenile, you and the minor
           did happen. It happened.

           Pointing to the text messages and inappropriate

pictures as well as the gifts Satoafaiga allegedly provided the

CW, the court observed that “grooming is what comes to mind

here.”    The court sentenced Satoafaiga to a one-year prison

term for each count, to run concurrently, with credit for time

served.

    2.     ICA proceedings

           Satoafaiga appealed the denial of her DANC motion.

Her appeal raised a number of arguments, all aimed at

demonstrating that the trial court abused its discretion when

it denied the motion.     She argued, first, that the trial

court’s finding that she was likely to reoffend exceeded the

bounds of reason.    Further, it erred by considering the

“uncharged conduct” of sexual penetration and compounded the

error by considering her lack of remorse for that conduct.             The

illicit text messages exchanged with the CW, she argued, were

irrelevant.   Finally, the court erred by disregarding the

public policy behind HRS chapter 853, which demands leniency

for offenders like Satoafaiga.




                                   15
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                In a summary disposition order, the ICA first

found that the circuit court did not abuse its discretion by

denying Satoafaiga’s DANC motion.       State v. Satoafaiga, 149

Hawai‘i 103, 482 P.3d 566, 2021 WL 928443 at *4 (App. Mar. 11,

2021) (SDO).   It rejected the argument that the trial court was

barred from considering digital penetration as uncharged

conduct, because despite the amendment of Count II, the

indictment still alleged an act of penetration.          Id.   With

respect to Satoafaiga’s argument that the court improperly used

her failure to admit responsibility against her, the ICA held,

“It was within the ambit of the court’s authority to consider

Satoafaiga’s lack of remorse, or lack of taking

responsibility[.]”    Id. at *5.

          Satoafaiga sought review in this court; her arguments

in her application for certiorari largely repeat her

multifaceted attack on the circuit court’s denial of her DANC

motion.

                      III.   STANDARD OF REVIEW

          The grant or denial of a motion for a DANC plea is within
          the discretion of the [trial] court and will not be
          disturbed unless there has been manifest abuse of
          discretion. State v. Tom, 69 Haw. 602, 603, 752 P.2d 597,
          597 (1988). “An abuse of discretion occurs if the trial
          court has clearly exceeded the bounds of reason or has
          disregarded rules or principles of law or practice to the
          substantial detriment of a party litigant.” State v.
          Davia, 87 Hawai‘i 249, 253, 953 P.2d 1347, 1351 (1998)
          (internal quotation marks and citation omitted).




                                   16
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


State v. Klie, 116 Hawai‘i 519, 521-22, 174 P.3d 358, 360-61

(2007).

                           IV.    DISCUSSION

A. The Circuit Court Did Not Exceed the Bounds of Reason by
   Finding Satoafaiga Likely to Reoffend

          Satoafaiga argues that because HRS chapter 853 seeks

to benefit defendants with clean records like her, the court

erred when it nevertheless denied her DANC motion.           The court’s

decision exceeded the bounds of reason, she argues, because as

a first-time offender and in light of the favorable factors in

the PSI report, she was not likely to reoffend.          Citing State

v. Medeiros, she asserts that the court abused its discretion

by denying her motion for a DANC solely based on the elements

of the offense she committed.      146 Hawai‘i 1, 14, 454 P.3d 1069,

1082 (2019).   If uncorrected, the ICA decision would

“completely nullify[] Hawai‘i’s [DANC] criminal procedure,” as

every defendant would be ineligible based solely on the

commission of their offense.      The legislature authorized the

deferred acceptance of pleas in HRS chapter 853 in order to

provide certain defendants, “particularly . . . first time,

accidental, or situational offenders,” with “the opportunity to

keep [their] record free of a criminal conviction.”           1976 Haw.

Sess. Laws Act 154, § 1 at 279; see also State v. Putnam, 93




                                   17
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


Hawai‘i 362, 368, 3 P.3d 1239, 1245 (2000) (discussing the

legislative history).     Especially where youth are involved,

eventual dismissal may prove “more conducive to offender

rehabilitation and crime prevention than the deterrent effects

of a conviction and sentence” with their accompanying stigma

and career roadblocks.     1976 Haw. Sess. Laws Act 154, § 1 at

279.

          The decision to grant a motion for a deferred

acceptance “is properly within the discretionary province of a

trial judge.”    State v. Martin, 56 Haw. 292, 294, 535 P.2d 127,

128 (1975).     However, there are certain guidelines in making

the decision.    Courts “should always consider all of the

possible alternatives,” whereas “blind adherence” to

predetermined rules fails to provide “enlightened and just

resolve” of the motion for a DANC.        Id.   Thus, while courts

have “wide latitude in the selection of penalties,” State v.

Murray, 63 Haw. 12, 25, 621 P.2d 334, 342 (1980), that

discretion is not limitless and may not be exercised in a

manner that is arbitrary and capricious, Martin, 56 Haw. at

294, 535 P.2d at 128-29 (finding sentencing court “arbitrarily

and capriciously” denied a motion for a DAG and reversing); see

also Medeiros, 146 Hawai‘i at 11, 454 P.3d at 1079 (overturning




                                   18
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


denial of a motion for a DANC as an abuse of discretion).16

            According to Satoafaiga, the finding that she was

likely to reoffend clearly exceeded the bounds of reason: “The

trial court’s finding of future criminality, and the ICA’s

affirmation of that finding, completely disregarded

Petitioner’s lack of criminal history as being the best

predictor of future behavior.”        Satoafaiga’s lack of a criminal

record, together with all the other factors weighing in her

favor, made the finding that she was likely to reoffend an

abuse of discretion.      Moreover, denying the motion for a DANC

belied HRS chapter 853’s legislative policy of benefiting

youthful, first-time offenders.

            To the extent that Satoafaiga’s argument is that all

first-time offenders who commit DANC-eligible crimes are

entitled to deferred acceptance, this argument has no merit.

HRS § 853-1 provides that where the statute’s requirements are

met, a trial court “may defer further proceedings.”            (Emphasis

added.)   The import of the word “may” in granting discretion to

the trial court is clear.       Further, the same legislative

     16     Satoafaiga argues that the ICA applied the incorrect standard of
review when it stated, “[W]e cannot conclude that the Circuit Court’s
determination that Satoafaiga did not satisfy the second and third criteria
was arbitrary or capricious.” Satoafaiga, 2021 WL 928443 at *4 (emphasis
added). But this language appears to come from Martin, wherein this court
explained the circumstances under which a court abuses its discretion in
granting or denying a motion for a DANC. 56 Haw. at 294, 535 P.2d at 128.




                                     19
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


history that Satoafaiga cites in support of her position shows

that HRS § 853-1 sought “to establish a means whereby a court

in its discretion may defer acceptance” of a plea.           Putnam,

93 Hawai‘i at 367-68, 3 P.3d at 1244-45 (emphasis added)

(quoting 1976 Haw. Sess. Laws Act 154, § 1 at 279).           The

legislature easily could have made all or some first-time

offenders automatically entitled to a DANC; instead, it chose

to grant courts discretion to decide when a DANC is merited.

Because Satoafaiga’s interpretation of HRS chapter 853 runs

counter to the statute’s clear language and the legislative

policy behind it, we decline to adopt it.

          Moreover, the court did not abuse its discretion by

finding Satoafaiga likely to reoffend notwithstanding her lack

of criminal history and other factors weighing in her favor.

The court explicitly considered Satoafaiga’s age but balanced

it against the age of the CW.      It pointed to the nearly 16,000

text messages between Satoafaiga and the CW over an

approximately four-month period to conclude that the offense

was not a one-time, accidental, or situational incident.            In

other words, the circuit court did not disregard public policy;

rather, in weighing the HRS § 853-1 factors and considering the

record, it determined that public policy supported the denial

of the motion.   That there were factors on both sides of the




                                   20
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


scale does not mean the circuit court “clearly exceeded the

bounds of reason” and abused its discretion.          Klie, 116 Hawai‘i

at 522, 174 P.3d at 361.     The DANC determination requires

balancing countervailing factors, which is what the circuit

court did here.    See State v. Buchanan, 59 Haw. 562, 563, 584

P.2d 126, 127 (1978) (“However persuasive we might regard

appellant’s presentation in support of the motion, the reasons

expressed by the court in denying the motion are relevant and

significant.   No abuse of discretion appears.”).         There was

sufficient basis in the record for the circuit court to find

that Satoafaiga was likely to reoffend and that the ends of

justice and the welfare of society required her immediate

punishment.

          For the same reasons, Satoafaiga’s argument that the

circuit court’s decision violated Medeiros fails.           In Medeiros,

the defendant pleaded no contest to two offenses related to

night hunting and then moved for a DANC.         146 Hawai‘i at 4-5,

454 P.3d at 1072-73.     In denying the DANC motion, the circuit

court noted the manner in which the defendant committed the

crime (for example, wearing a camouflage T-shirt) and the

apparently inconsistent statements he made to officers when

apprehended.   Id. at 10-11, 454 P.3d at 1078-79.         We noted that

Medeiros was a youthful, first-time offender and that he




                                   21
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


apologized to the court and took responsibility for his

offenses.   Id.   On this record, the circuit court abused its

discretion by denying the motion for a DANC.          Id.   In her

concurrence, Justice Nakayama explained that the circuit

court’s reasons for denying Medeiros’s motion for a DANC were

“merely elements of the offenses . . . to which Medeiros pled.”

Id. at 14, 454 P.3d at 1082 (Nakayama, J., concurring).

            As an initial matter, Medeiros does not foreclose

consideration of the circumstances of an offense to assess a

motion for a DANC.    In fact, we have upheld denials of motions

for DANCs and DAGs based, at least in part, on this factor.

See Buchanan, 59 Haw. at 563, 584 P.2d at 127 (“The record in

the present case shows consideration of the [DAG] motion on its

merits, and denial of the motion only after review by the court

of the circumstances of the offense as well as testimony

offered by appellant.”     (emphasis added)).      Our holding in

Medeiros instead prohibits courts from denying a motion for a

DANC based on facts that would apply to “any other DANC plea-

eligible defendant charged with the same underlying offenses.”

146 Hawai‘i at 11, 454 P.3d at 1079.

            Here, as discussed, the circuit court went beyond the

fact that Satoafaiga allegedly subjected the CW to “sexual

contact” in denying the DANC motion.        Instead, it considered




                                   22
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


among other factors Satoafaiga’s age relative to the CW, her

position of authority and trust, the thousands of text messages

between the two over approximately four months, the later

runaway incident, and Satoafaiga’s long-term negative influence

on the CW.     Contrary to Satoafaiga’s assertions, these are not

elements of the offense or factors shared by all defendants who

plead guilty or no contest to Sexual Assault in the Fourth

Degree.   Rather, they are circumstances particular to

Satoafaiga’s situation, which the trial court properly weighed

against the mitigating factors she cited.         Thus, there was no

violation of the rule we laid out in Medeiros.

B. The Court Abused Its Discretion by Considering Conduct –
   Sexual Penetration – that Was Excluded by the Offense
   Satoafaiga Pleaded to

          Although the court did not abuse its discretion in

weighing the HRS § 853-1 factors, it abused its discretion when

it considered conduct excluded by one of the offenses

Satoafaiga pleaded to.

          Satoafaiga argues that the circuit court should not

have held her responsible for the “uncharged conduct” of sexual

penetration.    Although penetration was charged in the

indictment and supported by evidence in the record, we agree

that it should not have been considered by the circuit court in

weighing the DANC motion.      The charge to which Satoafaiga




                                   23
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


ultimately pleaded no contest – Sexual Assault in the Fourth

Degree - contained as a necessary element “sexual contact.”

HRS § 707-733(1)(a).      In turn, “sexual contact” is defined by

statute to mean “any touching, other than acts of ‘sexual

penetration’, of the sexual or other intimate parts of

another.”    See HRS § 707-700 (emphasis added).         Consequently,

Satoafaiga’s plea of no contest to Sexual Assault in the Fourth

Degree necessarily excluded the allegation that she committed

sexual penetration.      Thus, the circuit court abused its

discretion by considering conduct that, per her plea,

Satoafaiga logically could not have committed.

            In examining when a court abuses its discretion in

denying a DANC motion, we look to our sentencing cases for

guidance.    While not controlling in the DAG/DANC context, these

cases provide a useful starting point – especially, as here,

where there are no DAG/DANC cases directly on point.17

      17    Both the sentence and the decision to defer it are decisions
within a judge’s discretion; both determine whether and how a defendant will
be punished. See State v. Hussein, 122 Hawai‘i 495, 509-10, 229 P.3d 313,
327-28 (2010), as corrected (Apr. 28, 2010) (reviewing the factors judges
must consider in imposing a sentence); Martin, 56 Haw. at 294, 535 P.2d at
128 (describing deferred acceptance as part of the “sentencing process” and
stressing the importance of considering all available alternatives).
Moreover, both sentencing and the DANC decision turn on the defendant’s
culpability; the likelihood of reoffending; and the public interest in
safety, rehabilitation, and retributive justice. Compare HRS § 853-1 with
HRS § 706-606 (2014).
            Accordingly, the ICA was incorrect to distinguish a case – State
v. Kamana‘o, 103 Hawai‘i 315, 82 P.3d 401 (2003) - based on the fact that it
arose in the sentencing context. The ICA relied on State v. Oshiro, 69 Haw.
                                                       (continued . . .)




                                     24
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


           While courts have broad discretion in the sentencing

context, they abuse that discretion when they base their

decisions on “unsubstantiated allegation[s]” of uncharged

crimes.   State v. Vellina, 106 Hawai‘i 441, 450, 106 P.3d 364,

373 (2005).    In State v. Nunes, we held that punishing a

defendant for uncharged crimes “raises serious constitutional

questions”:

           While a court has broad discretion in imposing a sentence,
           and can consider the candor, conduct, remorse and
           background of the defendant as well as the circumstances of
           the crime and many other factors, a judge cannot punish a
           defendant for an uncharged crime in the belief that it too
           deserves punishment.

72 Haw. 521, 525, 824 P.2d 837, 840 (1992).

           In Nunes, the circuit court sentenced the defendant

in part based on its inference that he asked the complaining

witness to lie for him.       We noted that “there is nothing in the

record before us that would support a conclusion that

defendant’s conduct toward other witnesses supports increasing

his sentence.”     Thus, it was improper and in violation of the

defendant’s constitutional rights to sentence him on that

(. . . continued)
438, 442, 746 P.2d 568, 570 (1987), for the proposition that “the denial of
a motion for DANC is neither a conviction nor a sentence nor a punishment.”
Satoafaiga, 2021 WL 928443 at *5. Of course, the ICA was correct in noting
that a DANC is not a sentence. In Oshiro, this distinction was outcome
determinative because the State only had statutory authority to appeal
sentences, and not grants of DANCs or DAGs. 69 Haw. at 442-43, 746 P.2d at
570-71 (citing HRS § 641–13 (1985)). In general, however, we find that
sentencing cases are persuasive, though not controlling authority, in the
DAG/DANC context.




                                     25
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


basis.   Id.    Similarly, in Vellina, we held that the circuit

court clearly exceeded the bounds of reason when it imposed

consecutive terms based on the prosecutor’s allegation – with

no basis in the record – that the defendant transferred

firearms he stole to a drug dealer.        106 Hawai‘i at 450, 106

P.3d at 373.

          Likewise, a court may not base its sentencing

decision on conduct for which the defendant was acquitted.

State v. Koch, 107 Hawai‘i 215, 225, 112 P.3d 69, 79 (2005)

(holding sentencing court could not consider allegations of

drug dealing when jury acquitted the defendant of ”dealing

charges”).     Other jurisdictions have joined Hawai‘i in holding

that once a jury has rendered a verdict of acquittal, the

sentencing court cannot consider the allegations underlying the

acquitted counts.     See, e.g., State v. Melvin, 258 A.3d 1075,

1087-1090, 1093-94 (N.J. 2021) (reviewing state and federal

authority and holding that the sentencing court may not

consider conduct excluded by a jury verdict).

          Here, given the specific elements of the offense to

which Satoafaiga pleaded no contest, the court was precluded

from considering allegations of sexual penetration.           Normally,

a lesser-included offense does not exclude the greater




                                   26
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


offense.18    Where two offenses differ only in severity, or

because one contains an additional element, one can logically

commit both in the same act; committing the lesser offense does

not exclude the possibility that one has also committed the

greater one.     This is the normal understanding of included

offenses.

             Not so with Sexual Assault in the First Degree and

Sexual Assault in the Fourth Degree.          To be guilty of fourth-

degree sexual assault under HRS § 707-733(1)(a), one must

commit an act of sexual contact, defined as “any touching,

other than acts of ‘sexual penetration.’”           HRS § 707-700.      But

in order to be convicted of first-degree sexual assault, one

must commit an act of sexual penetration.           HRS § 707-730.      One

cannot logically commit, at the same time, an act of sexual

      18     HRS § 701-109(4) (2014) defines lesser-included offenses as
follows:

             A defendant may be convicted of an offense included in
             an offense charged in the felony complaint, indictment,
             or information. An offense is so included when:

                   (a) It is established by proof of the same or less
                       than all the facts required to establish the
                       commission of the offense charged;
                   (b) It consists of an attempt to commit the
                       offense charged or to commit an offense
                       otherwise included therein; or
                   (c) It differs from the offense charged only in
                       the respect that a less serious injury or risk
                       of injury to the same person, property, or
                       public interest or a different state of mind
                       indicating lesser degree of culpability
                       suffices to establish its commission.




                                      27
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


penetration and an act “other than [an] act[] of ‘sexual

penetration.'”19    The fourth-degree offense may, depending on

the circumstances, be a lesser-included offense of the first-

degree offense because it entails a less serious injury or risk

to the complainant.      See State v. Malave, 146 Hawai‘i 341, 351,

463 P.3d 998, 1008 (2020), as amended (Apr. 22, 2020) (holding

sexual contact “carries a less serious injury or risk” than

sexual penetration).      But nonetheless, in this instance, the

lesser-included offense necessarily excludes the greater

offense.20

             Thus, as in Nunes and Vellina, here, the circuit

court erred by punishing Satoafaiga for conduct she could not

properly be held accountable for.         Unlike in those cases, there


     19     The exemptive language in the definition of sexual contact was
added as part of a redrafting that aimed to supersede this court’s opinion
in State v. Mueller, 102 Hawai‘i 391, 395, 76 P.3d 943, 947 (2003), which
required prosecutors to prove some penetration, however slight, to convict a
defendant of first-degree sexual assault involving an act of cunnilingus.
2004 Haw. Sess. Laws Act 61, §2 at 302-03; S. Stand. Comm. Rep. No. 3121, in
2004 Senate Journal, at 1558. However, the Mueller court suggested that a
Modica problem would result if cunnilingus could be penalized, on its own,
as both sexual contact and sexual penetration. See Mueller, 102 Hawai‘i at
398-97, 76 P.3d at 948-49; State v. Modica, 58 Haw. 249, 250–51, 567 P.2d
420, 421–22 (1977). Thus, the exemptive language in the definition of
sexual contact may have seemed necessary to avoid this result. In any case,
because the language of HRS § 707-700 admits no interpretation other than
the one Satoafaiga gives it, we read it to exclude acts of sexual
penetration from any sexual-contact offense.

      20    For this reason, although the ICA was correct to note that
Sexual Assault in the Fourth Degree may be a lesser-included offense of
Sexual Assault in the First Degree, it erred when it noted that “necessarily
any allegation sufficient to establish the latter will also establish the
former.” Satoafaiga, 2021 WL 928443 at *4 n.5.




                                     28
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


was support in the record for the conduct Satoafaiga was

penalized for – the alleged act of sexual penetration.             But

that evidence was essentially negated to the extent it could

not comport with her plea.       We find this case to be analogous

to Koch, where we held that the circuit court abused its

discretion when it “assumed that Koch had engaged in unlawful

conduct of which he had been expressly acquitted.”            107 Hawai‘i

at 225, 112 P.3d at 79.       Once the jury acquits a defendant, the

conduct underlying the acquitted counts cannot be considered.

Likewise, once a defendant enters a valid plea that becomes the

basis for their conviction, the court may not consider conduct

logically excluded by that plea.          Thus, by denying Satoafaiga’s

DANC motion in part based on an act of penetration, the circuit

court disregarded rules or principles of law or practice to her

substantial detriment.21


      21    The State cited State v. Lucas, 141 Hawai‘i 146, 406 P.3d 369,
2017 WL 5899894 (App. Nov. 30, 2017), for the proposition that:

            [T]here is a distinction between improperly considering
            uncharged conduct for purposes of sentencing, and properly
            considering the same for purposes of ruling on a DANC
            motion. Thus, even if the Circuit Court had considered
            uncharged conduct in ruling on [Satoafaiga]’s DANC motion,
            doing so would not have been an abuse of discretion.

(Citation omitted.)

            However, as discussed, sentencing cases have persuasive value in
the DANC context. Here, the circuit court improperly considered conduct
excluded by Satoafaiga’s offense of conviction, requiring vacatur of the
denial of her DANC motion.




                                     29
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


             This argument holds notwithstanding that Satoafaiga

stipulated to a factual basis to support the charges she

pleaded to.    The State argues, and the ICA held, that because

the only allegation underlying Count II was an act of sexual

penetration, Satoafaiga stipulated to that act and the trial

court properly considered it.      See Satoafaiga, 2021 WL 928443

at *4 (“The plea agreement further provided, inter alia, that

Satoafaiga . . . agreed to a factual basis to support the

charges in Count II . . . . There was no other factual

allegation or conduct charged in Count II.”         (footnote

omitted)).

             We disagree.   A plea of no contest does not require

the defendant to admit guilt.      State v. Merino, 81 Hawai‘i 198,

217, 915 P.2d 672, 691 (1996) (citing State v. Gomes, 79 Hawai‘i

32, 33 n.3, 897 P.2d 959, 960 n.3 (1995)); see also Gomes,

79 Hawai‘i at 38 & n.12, 897 P.2d at 965 & n.12 (noting that

although the defendant stipulated to a factual basis, he did

not explicitly admit that he committed the charged offenses and

noting the “subtle distinction between a plea of guilty and a

plea of no contest”).       Unlike with a guilty plea, there is no

requirement that the court establish a factual basis for a no




                                   30
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


contest plea.22    State v. De Guair, 108 Hawai‘i 179, 191, 118

P.3d 662, 674 (2005).      Satoafaiga’s stipulation only admits

that there is “a factual basis to support these charges”; it

does not admit to the particular facts alleged by the

indictment.    Thus, Satoafaiga’s stipulation does not negate the

effect of HRS §§ 707-700 and 707-733 to preclude consideration

of sexual penetration.

           While it is not entirely clear from the record what

weight the trial court gave to the alleged act of penetration,

it is clear that it factored into the court’s decision.             In

considering the DANC motion, following a discussion of the

explicit text messages between Satoafaiga and the CW, the court

observed, “But this was more than text messaging. It was

penetration with a finger to a vagina.”          (Emphasis added.)       The

court also mentioned the “digital penetration” a second time:

     22     Nevertheless, judges must be mindful of their obligation to
accept no contest pleas “only after due consideration of the views of the
parties and the interest of the public in the effective administration of
justice.” Hawai‘i Rules of Penal Procedure (HRPP) Rule 11(b) (2014). In
some cases, due consideration may entail establishing the factual basis for
a no contest plea, even though no such inquiry is explicitly mandated and
the defendant need not elaborate on their conduct. Requiring the prosecutor
to explain the factual basis for a no contest plea is “the better practice”
as it prevents misunderstanding and clarifies the record for appeal.
5 Wayne R. LaFave et al., Criminal Procedure § 21.4(a) n.23 (4th ed. 2021)
(“Even where no factual basis is required, determining the factual basis by
inquiry of the prosecutor is said to be ‘the better practice’ because it
aids inquiry on appeal into the sufficiency of the charge.” (quoting Ranke
v. United States, 873 F.2d 1033, 1037 (7th Cir. 1989))). Indeed, we have
held that although a court is not obligated to establish a factual basis in
the record for a no contest plea, it has the discretion to do so. Merino,
81 Hawai‘i at 219, 915 P.2d at 693.




                                    31
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


“I think everything you did to her, besides the digital

penetration and the custodial interference . . . . I mean, talk

about a negative influence on a child.”          (Emphasis added.)     And

later, after defense counsel pointed out that “there is no

allegation of digital penetration” because the first-degree

charge had been dismissed, the court acknowledged the

correction but observed that “it still occurred at the Boys &

Girls Club, I think in the upper room.          This inappropriate

activity between you and the juvenile, you and the minor did

happen.     It happened.”   While this last exchange took place

after the DANC decision and during the court’s sentencing

discussion, it further suggests that the penetrative act of

which Satoafaiga had been accused weighed on the court’s DANC

decision.     Together, these references show that Satoafaiga’s

alleged act of digital penetration factored into the court’s

decision when it denied the DANC motion.

            Likewise, the circuit court erred by factoring into

its decision Satoafaiga’s failure to accept responsibility for

the alleged sexual penetration.           In considering the DANC

motion, the court addressed Satoafaiga’s lack of remorse for

the penetration:

            Have you truly taken responsibility and apologized? I
            guess does it appear that you’re unlikely to engage in
            such a criminal course of conduct again? Well, you do
            admit in your letter that you engaged in inappropriate




                                     32
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


            text messages. But this was more than text messaging.   It
            was penetration with a finger to a vagina.

(Emphasis added.)

            While a court generally can consider a defendant’s

lack of remorse in the sentencing context, State v. Kamana‘o,

103 Hawai‘i 315, 321, 82 P.3d 401, 407 (2003), in this case the

court was explicitly excluded from considering penetration.                 It

could not obviate this limitation by penalizing Satoafaiga’s

failure to express remorse for the same conduct.            Thus, it was

improper for the court to take into account whether Satoafaiga

had “taken responsibility and apologized” for an act of sexual

penetration.23    Accordingly, the circuit court’s judgment must

be vacated to the extent that it denied the motion for a DANC.

            We do not mean to imply that any time a defendant

pleads to a lesser-included offense in exchange for the

dismissal of a greater one, the court may not consider the

circumstances leading to the greater charge.           For example, if

the heinous or aggravated nature of the acts committed points

to a sentence on the upper end of the permitted sentencing

range, the judge may consider it.         See State v. Karwacki,


      23    Satoafaiga appears to argue for a rule displacing the analysis
in Kamana‘o and categorically barring judges from considering a defendant’s
remorse in cases involving a no contest plea. Because we hold that the
underlying conduct for which Satoafaiga was asked to apologize was
improperly considered, we do not address whether Kamana‘o properly applies
in the context of a no contest plea.




                                     33
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


1 Haw. App. 157, 159, 616 P.2d 226, 228 (1980); accord HRS

§ 706-606 (2014) (directing sentencing courts to consider

“nature and circumstances of the offense”).         Defendants who

plead to a lesser offense after being charged with a greater

one do not thereby insulate themselves from the gravity of

their conduct.   See State v. Modica, 58 Haw. 249, 251, 567 P.2d

420, 422 (1977) (“[I]t is generally no defense to an indictment

under one statute that the accused might have been charged

under another.”).

          However, just as a court may not penalize a defendant

for conduct with no support in the record, it cannot hold a

defendant responsible for conduct that they could not logically

have committed, given their offense of conviction.

Consequently, we hold that the trial court abused its

discretion by considering sexual penetration, and remand for

reconsideration of the DANC motion.

C. On Remand, the Trial Court Has Broad Discretion to Consider
   the Circumstances of the Offense and Defendant

          Because we remand for reconsideration of the DANC

motion, we provide guidance as to what the circuit court may

and may not consider.     In general, judges have broad discretion

to consider the facts and circumstances of the defendant and

the offense in making a DANC determination.         Thus, Satoafaiga’s




                                   34
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


arguments that the trial court should not have considered,

inter alia, her inappropriate text messages with the CW or the

sentencing factors in the PSI report are misplaced.

          Satoafaiga’s arguments cut against the principle that

judges have broad discretion in deciding whether to grant

DAG/DANC motions.    As noted, HRS § 853-1(a) sets forth the

criteria a trial court should examine in its determination,

which are: (1) whether the defendant is not likely again to

engage in a criminal course of conduct; and (2) whether the

ends of justice and the welfare of society require that the

defendant presently suffer the penalty imposed by law.            In

making these determinations, the court may consider sentencing

factors discussed in the PSI report, including the “nature and

circumstances of the offense and the history and

characteristics of the defendant.”        HRS § 706-606.

          The role of the PSI report illuminates the importance

of judges taking the facts and circumstances into account.

These reports focus the judge’s attention on matters including

“the circumstances attending the commission of the crime” and

“[t]he defendant’s history of delinquency or criminality,” see

HRS § 706-602 (2014), which are also relevant to the HRS

§ 853-1(a) factors.




                                   35
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


           In the DAG/DANC context, a court cannot intelligently

decide whether a defendant is likely to reoffend nor whether

their crimes merit immediate punishment without understanding

the nature of the offense and the defendant’s character and

circumstances.    Thus, judges not only may but must consider the

defendant’s particular situation in DANC proceedings as well as

in sentencing.    Cf. Martin, 56 Haw. at 294, 535 P.2d at 128

(holding, in the DAG context, that “[d]iscretionary action must

be exercised on a case-by-case basis”).

           Nevertheless, Satoafaiga argues that the circuit

court should not have relied on “uncharged, irrelevant evidence

of text messaging” in denying the DANC motion.24           And she

asserts that, other than some of the factors supporting her

DANC motion, the Assessment Factors listed in the PSI report

were “irrelevant imposition-of-jail factors” that both the ICA

and the circuit court erroneously considered.

           Far from being irrelevant, the sexually explicit text

messages bore on the relationship between Satoafaiga and the CW

and thus on the nature of the offense.         The three or four

     24     In her application for certiorari, Satoafaiga describes the
text-messaging evidence as “uncharged.” However, she does not elaborate on
what uncharged offenses the circuit court may have considered when it took
the text messages into account. Therefore, although Nunes and Vellina
prohibit consideration of uncharged conduct, we do not address how these
cases apply to the sexually explicit text-message exchanges in this case.




                                    36
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


months of prolonged communication between her and the CW made

the two incidents for which Satoafaiga was ultimately convicted

appear more like a long-term pattern of conduct than a

momentary lapse of judgment.25       Cf. State v. Barrios, 139

Hawai‘i 321, 332-33, 389 P.3d 916, 927-28 (2016) (holding the

circuit court properly considered the long-term nature of the

abuse and the fact that defendant “groomed” his victim).             And

indeed, the trial court so found here.          The text messages were

relevant to the court’s determination regarding the HRS

§ 853-1(a) factors.      Therefore, the court was within its

discretion to consider the text messages.

           Satoafaiga also argues that the Assessment Factors in

the PSI report, “other than those factors that comment on the

likelihood of future criminality, are simply not relevant to”

the DANC analysis.      Thus, Satoafaiga contends, while she

properly quoted the Report’s findings to the trial court with

respect to her lack of a criminal record and low recidivism

     25     In this regard, this case resembles State v. Zimmerman, 131
Hawai‘i 60, 314 P.3d 850, 2013 WL 6507550 (App. Dec. 11, 2013) (SDO). In
Zimmerman, the defendant pleaded guilty to second-degree murder and
kidnapping; during sentencing, the court considered an email the defendant
sent to his victim demeaning and threatening her. Id. at *1. Zimmerman
argued that the court improperly punished him for writing the email, which
was copied to nineteen other email addresses and included explicit
photographs of the victim. Id. at *1-*2. The ICA rejected this argument,
holding that the email “illuminated the abusive nature of the relationship
between Zimmerman and his victim.” Id. at *2. Likewise, here, the text
messages reflected the relationship between Satoafaiga and the CW; it was in
the context of this relationship that the offense occurred.




                                     37
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


risk, the ICA erred when it considered the findings that

Satoafaiga “acted without provocation or without reasons” and

her actions “suggest a significant lack of control and good

judgment.”   Satoafaiga, 2021 WL 928443 at *4.

          Satoafaiga cannot so easily dissect the record to say

what is relevant and what is not.        As discussed, a broad range

of considerations will be relevant to whether Satoafaiga is

likely to reoffend and whether justice and social welfare

require her present punishment.         Thus, the PSI report’s

findings that Satoafaiga acted without provocation and

demonstrated poor judgment are germane to the DANC decision –

no less so than its findings, on the other hand, that she had a

stable history of employment and a strong support system.            All

of these factors go to the nature and context of the offense

and the circumstances of the defendant, and were within the

trial court’s discretion to consider.

          Thus, while the circuit court on remand may not

consider any allegations from the PSI report or elsewhere that

Satoafaiga committed an act of sexual penetration, we do not

otherwise limit its discretion.         Normally, the manner in which

a defendant commits a crime is relevant to the DANC decision.

See Buchanan, 59 Haw. at 563, 584 P.2d at 127 (approving the

trial court’s consideration of the offense conduct in denying a




                                   38
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


DAG motion).   But here, because of the unusual circumstances of

this case, the court is barred from considering the particular

manner in which Satoafaiga committed the crime.

          Nevertheless, the offense to which Satoafaiga pleaded

remains relevant to whether a DANC is merited.          The court below

may consider that Satoafaiga pleaded no contest to an offense

involving sexual contact with a minor.        As discussed, her

stipulation concedes that the State can prove the elements of

Sexual Assault in the Fourth Degree, including sexual contact -

in this case, with a twelve-year-old under her charge.            Thus,

the court may take into account that some acts of sexual

contact occurred between Satoafaiga and the CW.          The court may

also consider the circumstances surrounding the offense she

pleaded to, for example that it is alleged to have taken place

at the Club and in the context of an ongoing “grooming”

relationship with the CW.

                            V.   CONCLUSION

          For the foregoing reasons, we vacate the ICA’s

April 13, 2021 judgment on appeal to the extent that it

affirmed the denial of Satoafaiga’s DANC motion and vacate the

circuit court’s January 22, 2020 judgment of conviction with

respect to its denial of the DANC motion.         Inasmuch as

Satoafaiga has not challenged her sentence on appeal, the




                                   39
  *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


judgments are affirmed as to the sentence.         We remand this

matter to the circuit court with instructions to reconsider

Satoafaiga’s DANC motion in a manner consistent with this

opinion.

Hayden Aluli                            /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama
Richard B. Rost
for respondent                          /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins




                                   40